                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              MARTINSBURG


BOBBIE RAY EDWARDS,

             Petitioner,


v.                                                   CIVIL ACTION NO.: 3:17-CV-119
                                                     (GROH)


JOE COAKLEY, Warden,

             Respondent.

              ORDER ADOPTING REPORT AND RECOMMENDATION

      Pending before the Court is the Report and Recommendation (“R&R”) of United

States Magistrate Judge Robert W. Trumble. ECF No. 16. Pursuant to this Court’s

Local Rules, this action was referred to Magistrate Judge Trumble for submission of a

proposed R&R. Magistrate Judge Trumble issued his R&R on September 19, 2018. In

his R&R, Magistrate Judge Trumble recommends that the Petitioner’s § 2241 petition

[ECF No. 1] be denied and dismissed without prejudice.

                                    I. BACKGROUND

      On September 29, 2017, Bobbie Ray Edwards (“Petitioner”), filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. In his petition, the

Petitioner argues he is “actually and factually innocent on count # 40 ‘Witness

Intimidation’.” ECF No. 1-1 at 10. As grounds for relief, Petitioner alleges false and

perjured testimony was admitted at trial, there was prosecutorial misconduct during

closing arguments and there was improper jury instructions given.
       Upon reviewing the record, the Court finds that the facts as explained in the R&R

accurately and succinctly describe the circumstances underlying the Petitioner’s claims.

For ease of review, the Court incorporates those facts herein; however, it will briefly

outline the most relevant facts of this case.

       Petitioner is a federal inmate housed at Hazelton USP. He was convicted by a

jury sitting in the United States District Court for the Eastern District of Virginia on

eleven counts: one count of conspiracy to distribute and possess with intent to distribute

one kilogram or more of heroin and methadone, seven counts of distribution and

possession with intent to distribute heroin and methadone, one count of possession of a

firearm in furtherance of a drug trafficking crime, one count of possession of a firearm

by a felon and one count of witness intimidation. The District Court sentenced the

Petitioner to imprisonment for life plus 60 months. The Fourth Circuit affirmed the

Petitioner’s conviction.   Petitioner filed a motion to vacate his conviction with the

Eastern District of Virginia, which the District Court denied. The Fourth Circuit denied a

certificate of appealability and dismissed the appeal.

                                 II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de novo review

of the magistrate judge’s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge to which no objection is made. Thomas v. Arn, 474

U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo

review and of a Petitioner’s right to appeal this Court’s Order. 28.U.S.C. § 636(b)(1);




                                                2
Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce,

727 F.2d 91, 94 (4th Cir. 1984).

       Moreover, “[w]hen a party does make objections, but these objections are so

general or conclusory that they fail to direct the district court to any specific error by the

magistrate judge, de novo review is unnecessary.” Green v. Rubenstein, 644 F. Supp.

2d 723, 730 (S.D. W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982)). “When only a general objection is made to a portion of a magistrate judge’s

report-recommendation, the Court subjects that portion of the report-recommendation to

only a clear error review.” Williams v. New York State Div. of Parole, No. 9:10-CV-1533

(GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012). Courts have also held

that when a party’s objection lacks adequate specificity, the party waives that objection.

See Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002) (finding that

even though a party filed objections to the magistrate judge’s R&R, they were not

specific enough to preserve the claim for review).        Bare statements “devoid of any

reference to specific findings or recommendations . . . and unsupported by legal

authority, [are] not sufficient.” Mario 313 F.3d at 766. Finally, the Fourth Circuit has

long held, “[a]bsent objection, we do not believe that any explanation need be given for

adopting [an R&R].” Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that

without an objection, no explanation whatsoever is required of the district court when

adopting an R&R).

       Objections to Magistrate Judge Trumble’s R&R were due within fourteen plus

three days of service.    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Service was

accepted by the pro se Petitioner on September 24, 2018. ECF No. 17. On October 1,



                                              3
2018, Petitioner requested an extension of time to file objections and requested he be

allowed to exceed the page limitation. ECF No. 18.       The Court granted an extension

until October 29, 2018 to file objections, but denied the request to exceed the page

limitation. ECF No. 19. On October 5, 2018, Petitioner filed objections which exceeded

the page limitation.   ECF No. 20.      However, on October 17, 2018, Petitioner filed

objections which complied with the page limitation. ECF No. 22. Accordingly, this Court

will review the Petitioner’s specific objections to the R&R de novo. The Court will review

the remainder of the R&R for clear error.

                                     III. DISCUSSION

       Magistrate Judge Trumble recommends that the petition be dismissed because

three of the Petitioner’s claims were previously fully considered by other courts and the

issues presented are matters properly considered in a § 2255 motion. While § 2255

contains a savings clause, Magistrate Judge Trumble determined that the Petitioner is

not entitled to its application. In his objections, the Petitioner does not dispute that the

issues presented in his petition are matters properly considered in a § 2255 motion.

However, the Petitioner argues he is actually innocent and there has been a

miscarriage of justice, setting forth the same arguments and facts previously set forth in

his petition and memorandum. These arguments were considered by the magistrate

judge when he issued the R&R.

       Therefore, the Court finds that de novo review is not required because the

Petitioner has failed to make specific objections to the magistrate judge’s analysis as

found within his R&R. Upon review and consideration of the R&R and objections in this

matter, the Court finds this matter is properly considered in a § 2255 motion.



                                             4
                                    IV. CONCLUSION

       In sum, the Petitioner does not meet the requirements for the savings clause

codified in 28 U.S.C. § 2256(e) and the Petitioner’s claims cannot be considered under

§ 2241. Accordingly, upon careful review, the Court ORDERS that Magistrate Judge

Trumble’s Report and Recommendation [ECF No. 16] is ADOPTED for the reasons

more fully stated therein. The Petitioner’s § 2241 Petition [ECF No. 1] is DENIED and

DISMISSED WITHOUT PREJUDICE.

       As a final matter, upon an independent review of the record, this Court hereby

DENIES the Petitioner a Certificate of Appealability, finding that he has failed to make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       The Clerk is DIRECTED to strike this matter from the Court’s active docket. The

Clerk is further DIRECTED to transmit copies of this Order to all counsel of record

herein and to mail a copy of this Order to the pro se Petitioner by certified mail, return

receipt requested.


       DATED: November 7, 2018




                                             5
